Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group I (claims 1-2, 11, 18-19, and 30) in the reply filed on 09/23/2022 is acknowledged. 
2. Claims 1-2, 11, 18-19, 30, 60, 62, 64, 67-68, 70, and 93 are pending. Claims 1-2, 11, 18-19, and 30 are currently under consideration. Claims 60, 62, 64, 67-68, 70, and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Information Disclosure Statement
3. The information disclosure statement filed on 03/24/2020, 03/18/2021, 07/21/2021, 08/24/2021, 11/15/2021, 12/23/2021, 01/27/2022, 08/01/2022, and 09/27/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 12/27/2022 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
5. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
6.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “fused to a transmembrane domain” in line 9, and the claim also recites “optionally wherein the transmembrane domain is a CD8 transmembrane domain”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
For the same reason, claim 2 is rejected because it recites “a T cell receptor, a native cell receptor, a non-native cell receptor, or a chimeric antigen receptor”. A T cell receptor or a non-native cell receptor encompass a chimeric antigen receptor,
Likewise, the following claims are rejected:
Claim 11 is rejected because it recites “optionally wherein the prodrug converting enzyme is Pseudomonas sp. Carboxypeptidase G2 (CPG2) or Enterobacter cloacae j3-lactamase.
Claim 18 is rejected because it recites “an extracellular antigen binding domain, optionally comprising a single chain variable fragment (scFv)”, “a transmembrane domain, optionally comprising a CD8 transmembrane domain”, “an intracellular domain, optionally comprising one or more costimulatory domains”, and “optionally wherein the extracellular antigen binding domain comprises a signal peptide that is covalently joined to the N-terminus of the extracellular antigen binding domain”.
Claim 19 is rejected because it recites “wherein the extracellular antigen binding domain binds to the target antigen, optionally wherein the target antigen is selected from among CD 19, WT1, and PRAME”.
Claim 30 is rejected because it recites “wherein the engineered immune cell is a lymphocyte, optionally wherein the lymphocyte is a tumor infiltrating lymphocyte, a T cell, a B cell, or a natural killer cell, and optionally wherein the T cell comprises a CD4+ T cell or a CD8+ T cell”. 

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8. Claims 1-2, 18-19, and 30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2015/121688 A1. 
WO 2015/121688 A1 teaches an engineered T cell comprising a prodrug converting enzyme and a chimeric antigen receptor that binds to a tumor antigen, LINGO-1 polypeptide, KCNN1, or CDH23 polypeptide (page 13, lines 29-34; page 37, lines 8-15), which is expressed in Ewing’s Sarcoma cells (page 27, lines 33-35). The prodrug converting enzyme is expressed on the surface of the engineered T cell (page 13, line 29-page 14, line 1). The chimeric antigen receptor comprises an extracellular antigen binding domain, a transmembrane domain, and an intracellular domain (page 37, lines 8-15). Thus, the teachings of WO 2015/121688 A1 meet the limitations of claims 1-2, 18-19, and 30.

Claim Rejections under 35 USC § 103(a)
9. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2015/121688 A1 as applied to claims 1-2, 18-19, and 30 above, and further in view of WO 01/085960 A1.
WO 2015/121688 A1 teaches an engineered T cell as applied to claims 1-2, 18-19, and 30 above.
 WO 2015/121688 A1 does not teach an engineered T cell, wherein the nucleic acid encoding the prodrug converting enzyme is operably linked to a constitutive promoter or a conditional promoter, and comprises a leader sequence for secretion of the prodrug converting enzyme
 WO 01/085960 A1 teaches a bacterial carboxypeptidase enzyme, CPG2, with a leader sequence for excretion for directed prodrug therapies. The tethering of CPG2 to the outer surface of cells was achieved by fusing a mammalian secretion signal to the N-terminus of CPG2 (page 3, lines 1-4; page 7, lines 3-5). 
 It would have been obvious for one skilled in the art to make an engineered T cell comprising a nucleic acid encoding a prodrug converting enzyme that is operably linked to a constitutive promoter or a conditional promoter, and comprises a leader sequence for secretion of the prodrug converting enzyme with a reasonable expectation of success. One would have been motivated to do so because CPG2 is one of the suitable prodrug enzymes as taught by WO 2015/121688 A1 (page 14, lines 9-11) and secretion of the prodrug enzyme is expected to increase in efficacy of prodrug conversion.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
11. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

12. Claims 1-2, 11, 18-19, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/627,270.
Claims 1-2, 11, 19-20, 31, and 43 of copending Application No. 16/627,270 are drawn to an engineered immune cell comprising (a) a prodrug converting enzyme and/or a nucleic acid encoding the prodrug converting enzyme; and (b) a receptor that binds to a target antigen and/or nucleic acid encoding the receptor, wherein the receptor targets the engineered immune cell to a site of inflammation, pathogenic infection, or a target tissue or organ. 
Claims 1, 4, 11, 21-22, and 33 of copending Application No. 16/627,267 are drawn to an engineered immune cell comprising (a) a nucleic acid encoding a first prodrug converting enzyme, wherein the first prodrug converting enzyme is configured to be expressed in the cytoplasm of the immune cell and is selected from among a carboxypeptidase, a 3-lactamase, a glucosidase, a nitroreductase, and carboxypeptidase A; (b) a T cell receptor or a chimeric antigen receptor that is expressed on the surface of the immune cell and binds to a tumor antigen and/or nucleic acid encoding the receptor; and (c) a nucleic acid encoding a second prodrug converting enzyme, wherein the second prodrug converting enzyme is configured to be secreted or is expressed on the surface of the immune cell
On the other hand, claims 1-2, 11, 18-19, and 30 of the instant application are drawn to an engineered immune cell comprising (a) a prodrug converting enzyme and/or a nucleic acid encoding the prodrug converting enzyme; and (b) a receptor that binds to a target antigen and/or nucleic acid encoding the receptor, wherein the target antigen is a tumor antigen. 
Claims 1-2, 11, 18-19, and 30 of the instant application and claims 1-2, 11, 19-20, 31, and 43 of copending Application No. 16/627,270 or claims 1, 4, 11, 21-22, and 33 of copending Application No. 16/627,267 vary in scope and are obvious over each other.
This is a provisional nonstatutory double patenting rejection.

Claim Objection
13. Claim 19 is objected to because it depends from claim 0.  Appropriate correction is required.

Conclusions
14. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      October 22, 2022